Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.

Claim 1-9 and13 has been canceled and 25 and 26 added; currently claims 10-12 and 14-26 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.

Applicant has not traversed the presumption that 35 USC § 112(f) has been invoked for claims 17-20.  Therefore, the presumption is maintained.

Applicant’s arguments on pages 7-11 regarding the 35 USC 103 rejections are persuasive.  Therefore, the 35 USC 103 rejections of claims 10-12 and 14-22 have been withdrawn.  However, upon consideration a new ground of rejection has been made in view of Niikawa (US 2002/0135688).  See the updated rejections below.  

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations (either expressly recited or inherited) of claims 17-20 in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 10-12, 14-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Biesemans et al. (US 2012/0257047) and Niikawa (US 2002/0135688).

Regarding claim 17 (and similarly claims 10 and 14) Biesemans discloses:
inputting means adapted to receive a set of two-dimensional images containing distinct regions representing imaged radiation in respective distinct wavelengths;
processing means configured to: divide the images in said set in identically arranged areas;
[Figs. 3, 4, 6 and paragraphs 51 (“FIG. 3 illustrates m hyperspectral images, each image consisting of m lines, wherein line Lj comprises information of wavelength λj or e.g. of spectral band λj-λj-1
outputting means adapted to output said set of images as processed by said processing means
[Fig. 7 and paragraph 65 (“…a display system…may be included as part of a user interface subsystem 509”)]
wherein the areas correspond to blocks comprising respective pluralities of pixels that represent distinct wavelength bands
[Fig. 3.  Note that each line in an image corresponds to a line, which is a 1xn rectangular block and represents a distinct wavelength band]

Biesemans does not expressly disclose the following, which are taught by Niikawa:
for each of said areas, calculate a predetermined characteristic across said set of images; and
for each of said images, normalizing intensity values in each of said areas by multiplying coefficients obtained in function of said predetermined characteristic of said area with a value of each of said images;
[Figs. 9, 10 and paragraphs 109 (“…As for this first image F1, since the exposure time…is set shorter than the proper value, the image is in general dark”), 110 (“…As for this second image F2, since the exposure time of the CCD 303 is set longer than the proper value, the image is in general light”), 114 (“…there is a difference in brightness level of entire image between the first image F1 and the second image F2.  Therefore, it is preferred to determine the correlative coefficient C after normalization by dividing both image data by the respective λ, is thus the average of the brightness of the area corresponding to wavelength λ across the set of images.  aλ is considered a predetermined characteristic and bλ = 1/aλ its corresponding coefficient.  Accordingly, normalizing each of the set of spectral planes by a multiplication with its corresponding coefficient bλ (equivalently, a division by aλ) is equivalent to the limitation “for each of said images, normalizing intensity values in each of said areas by multiplying coefficients obtained in function of said predetermined characteristic of said area with a value of each of said images”]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Biesemans by normalizing the images using the computed average as taught by Niikawa. The reasons for doing so at least would have been to remove or at least reduce potential adverse effect on subsequent processing of the images that are the spectral planes that may result from 

Regarding claims 11, 12, 15, 16, 18-22 and 24-26, the combined invention of Biesemans and Niikawa further discloses:
(Claims 11, 18) wherein said predetermined characteristic is an average intensity, and said normalizing comprises normalizing said intensity values in each of said areas relative to said average intensity value
[Per the analysis of claim 10 above, especially the teaching of Niikawa]
(Claims 12, 15, 19) wherein the areas correspond to individual pixels
[Per the analysis of claim 17 above.  Note that each pixel in the hyperspectral images in Fig. 3 of Biesemans is considered an area per se]
(Claims 16 and 20) wherein the areas correspond to rectangular blocks comprising respective pluralities of pixels that represent distinct wavelength bands
[Per the analysis of claim 17 above.  Note that each pixel in the hyperspectral images in Fig. 3 of Biesemans is considered an area per se]
(Claim 21) wherein the value of each of said images is a scalar pixel value.
[Per the analysis of claim 17 above.  Note that each pixel in the hyperspectral images in Fig. 3 of Biesemans is considered an area per se]
(Claim 22) wherein the normalizing of the intensity values is carried out in an iterative or parallelized way

(Claim 24) wherein the distinct regions are of a same physical feature that is imaged in the respective distinct wavelengths
[Biesemans: Fig. 3 and paragraphs 4 (“Some agricultural and ecological applications are known wherein hyperspectral remote sensing is used, e.g. for monitoring the development and health of crops, grape variety detection, monitoring individual forest canopies”), 51 (“FIG. 3 illustrates m hyperspectral images, each image consisting of m lines, wherein line Lj comprises information of wavelength λ.j or e.g. of spectral band λ.j - λ.j-1”).  Note that paragraph discloses that distinct regions of an image are of a same physical feature such as that of the crops]
(Claims 25,26) for each of the images, normalizing intensity values in each of the areas relative to the average of the area
[Niikawa: Figs. 9, 10 and paragraph 114 (“…there is a difference in brightness level of entire image between the first image F1 and the second image F2.  Therefore, it is preferred to determine the correlative coefficient C after normalization by dividing both image data by the respective average brightness's”)]


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Biesemans et al. (US 2012/0257047) and Niikawa (US 2002/0135688) as applied to claims 10-12, 14-22 and 24-26 above, and further in view of Chen et al. (US 2015/0243073).

Regarding claim 23, the combined invention of Biesemans and Niikawa discloses all limitations of its parent claim 10 but not expressly the following, which is taught by Chen::
further comprising the step of performing photogrammetric 3D reconstruction from the images after the normalizing of the intensity values
[Fig. 3 and paragraphs 17 (“…(1) retrieving a plurality of aerial images, (2) reconstructing a three-dimensional (3D) model from the plurality of aerial images, (3) rendering an improved or true orthophoto from the 3D model, and (4) storing the improved orthophoto on a personal computer or network for development of a reference platform”), 40 (“At act S101…retrieves a plurality of aerial photographs or images”), 41 (“At act S103…synthesize a 3D model of the plurality of aerial images”).  Note that normalization is taught by the combined invention as per the analysis of claim 10 above]

	Prior to the effective filing date of the combined invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Chen by performing a 3-D reconstruction.  The reasons for doing so at least would have been to provide higher resolution orthophotos with improved spatial 

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/YUBIN HUNG/
Primary Examiner, Art Unit 2662
August 14, 2021